                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 PACIFIC OFFICE AUTOMATION INC.,                    Case No. 3:20-cv-00651-AC
 an Oregon corporation,
                                                    ORDER
                Plaintiff,

        v.

 PITNEY BOWES INC., a Delaware
 corporation; PITNEY BOWES GLOBAL
 FINANCIAL SERVICES LLC, a Delaware
 limited liability company; THE PITNEY
 BOWES BANK INC, a federal banking
 institution; and WHEELER FINANCIAL
 FROM PITNEY BOWES INC., a Delaware
 corporation,

                Defendants.



IMMERGUT, District Judge.

       On June 8, 2021, Magistrate Judge John V. Acosta issued his Findings and

Recommendation (F&R), ECF 54. The F&R recommends that this Court grant the motion for

leave to file an amended pleading, ECF 32, filed by Defendants Pitney Bowes Inc.; Pitney

Bowes Global Financial Services LLC; The Pitney Bowes Bank, Inc.; and Wheeler Financial

From Pitney Bowes Inc. (collectively “Pitney”). No party has filed objections.

PAGE 1 – ORDER
                                         DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, this Court has reviewed the F&R and accepts Judge

Acosta’s conclusions. The F&R, ECF 54, is adopted in full. Defendants’ Motion for Leave to

File Amended Pleading, ECF 32, is GRANTED.



       IT IS SO ORDERED.

       DATED this 2nd day of July, 2021.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge




PAGE 2 – ORDER
